BEATTY, Justice.
This Court granted the writ of certiorari in order to have the procedural posture of this case clarified. We respectfully remand this case to the Court of Criminal Appeals with directions to determine whether it is an appeal from a judgment of conviction or an appeal from the denial of a writ of error eoram nobis, and to advise this Court of its conclusion. It is so ordered.
REMANDED WITH DIRECTIONS.
TORBERT, C.J., and MADDOX, JONES, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.
ALMON, J., not sitting.